(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 7-10, 12, 18, 22, 26-27, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonin, JR et al (US Patent Pub. 20140012266A1) in view of Ure (US Patent 2011/0190775A1).
Bonin discloses a method of associating a plurality of landmarks with a patient tissue, each landmark being associated with the patient tissue in a predetermined marking location and/or a predetermined marking trajectory, the patient tissue including a primary patient tissue area adapted to directly receive an implant and an anatomically differentiated bordering secondary patient tissue area (As can be seen in Fig. 43, the block 275 has a surface 238d that is a negative of the glenoid fossa while the arm 276 rest in the depression at a base of the coracoid. In addition, as shown in Fig. 43 the block 275 of Bonin is in the same location as applicant’s patient specific guide shown in the specification as filed in Fig. 9.) (Fig. 30 and 43-44, and Page claim 1, Bonin discloses obtaining a landmark guide (275) having a base at least partially customized responsive to preoperative imaging of the patient tissue (210), the base having an upper base surface  (surface of 275 with 230) and a lower base surface (surface of 275 opposite the surface with 230) opposite the upper base surface (surface of 275 with 230), the lower base surface contoured to mate with the primary patient tissue area (210), the portion of the lower base surface and the primary patient tissue area (210) matching to achieve a preselected orientation; and mating the base of the landmark guide (275) with the primary patient tissue area (acetabulum) in a preselected relative orientation (Bonin discloses wherein the template covering at least part of the glenoid fossa and a patient specific anatomy disposed on the scapula, the template having a negative geometry that matches a positive geometry of the at least part of the glenoid fossa the and patient specific geometry of the scapula covered by the template.) (Fig. 30-31 and 43-44; and Page 3 Para. [0043]; Page 8 Para. [0159] to Page 9 Para. [0161]; Page 12 Para. [0236] and [0243], Page 13 Para. [00246] and [0255] and claims 9-12 and 15).  Bonin also discloses fixing a first landmark (guide wire) to the primary patient tissue area (210) in the predetermined marking location and/or the predetermined marking trajectory while the base of the landmark guide (275) is mated to the primary patient tissue area (210), and removing the landmark guide (275) from mating engagement with the primary patient tissue area (210) while the first landmark (guide wire) remains fixed in the patient tissue (Bonin discloses wherein a block 275 is placed on the shoulder then a guide wire is received through the guide 230 and into the glenoid fossa 210 after which the block 275 is removed.) (Fig. 30 and 43-44; and Page 9 Para. [0161], Page 4 Para. [0044] and [0048] and Page 12 Para. [0236] and [0243]).  However, Bonin is silent as to the fixing of a guide wire pin to the secondary patient tissue area 
Ure discloses a method of associating a plurality of landmarks with a patient tissue, each landmark being associated with the patient tissue in a predetermined marking location and/or a predetermined marking trajectory, the patient tissue including a primary patient tissue area adapted to directly receive an implant and an anatomically differentiated bordering secondary patient tissue area (Ure discloses wherein the pins 12,7 are placed by means of jig 3 whose orientation  is determined from pre-operative scans, and wherein the primary patient tissue area is the acetabulum and the secondary patient tissue area is the bone outside/surrounding the acetabulum.) (Fig. 1-3; and Page 2 Para. [0020]-[0023]).  Specifically in regards to claim 1, Ure discloses obtaining a landmark guide (3) having a base at least partially customized responsive to preoperative imaging of the patient tissue, the base having an upper base surface  (concave surface of guide 3) and a lower base surface (convex surface of guide 3 that mates with acetabulum 2) opposite the upper base surface, the lower base surface mates with the primary patient tissue area (acetabulum 2) in a preselected relative orientation, and mating the base of the landmark guide (3) with the primary patient tissue area (acetabulum) in a preselected relative orientation (Fig. 1-2; and Page 1 Para. [0015]-[0017], Page 2 Para. [0019]-[0020]).  Ure discloses fixing a first landmark (12) to the primary patient tissue area (acetabulum), and fixing a guidewire pin (7) to the secondary patient tissue area in the predetermined marking location and/or the predetermined marking trajectory while the base of the landmark guide (3) is mated to the primary patient tissue area (acetabulum) (Fig. 1-3; and Page 1 Para. [0017] and Page 2 Para. [0021]-[0022] and [0024]).  Ure also discloses removing the landmark guide (3) from mating engagement with the primary patient tissue area (acetabulum) while the first landmark (12) and 
In regards to claim 2, Bonin discloses wherein the portion of the lower base surface and the primary patient tissue area (210) are configured to achieve the preselected orientation between the portion of the lower base surface and the primary patient tissue area (210); and mating the base of the landmark guide (275) with the primary patient tissue area (210) includes concurrently mating the base of the landmark guide (275) with the secondary patient tissue area (212) in the preselected relative orientation (Fig. 43-44).
In regards to claim 3, Bonin discloses wherein mating the base of the landmark guide (275) with the primary patient tissue area (210) includes using a base having a lower base surface contoured to mate with both the primary and secondary patient tissue areas (210,212) in the preselected relative orientation, the lower base surface being spaced apart from an upper base surface (surface of 275 with 230) by a base body (Fig. 43-44; and Page 12 Para. [0243]).  Bonin also discloses wherein fixing a first landmark (guide wire) to the primary patient tissue area (210) includes: guiding the placement of the first landmark (guide wire) through at least one base aperture (bore in 230) extending between the upper and lower base surfaces through the base 
In regards to claim 7, Bonin discloses wherein the portion of the lower base surface and the primary patient tissue area (210) are configured to achieve a preselected orientation guided by the primary patient tissue area (210); and mating the base of the landmark guide (275) with the primary patient tissue area (210) comprises manipulating the base by at least one handling boss (230) on the bone (Applicant’s in their specification as filed in, see PG PUB at  Para. [0079], recite “the handling boss 1544 may also be a guiding boss 428.”  Therefore, the guide 230 meets the limitation of a handling boss. Bonin also discloses wherein the guide 230 of  block 275 is used for the insertion of a guidewire 106 into the glenoid fossa 210.) (Fig. 30 and 43-44; and Page 12 Para. [0236]-[0237] and [0243]).
In regards to claim 8
In regards to claim 9, Bonin discloses wherein fixing the first landmark (guide wire) to the primary patient tissue area (210) comprises fixing the first landmark to the glenoid fossa (210) (Fig. 43; Page 4 Para. [0044] and Page 12 Para. [0236]-[0237] and [0243]).  
In regards to claim 10, Bonin in view of Ure disclose a method as recited above wherein a landmark guide has a means to fix a first landmark to the primary patient tissue area and a means to fix a guidewire pin to a secondary patient tissue area.  Bonin based on the modification recited above in claim 1 discloses fixing the guidewire pin to the secondary patient tissue area (212) comprises: fixing the guidewire pin to a portion of the scapula (211) outside of the glenoid fossa (210); and clamping the landmark guide (275) onto opposite sides of a rim of glenoid in the secondary patient tissue area (212) (As can be seen in Fig. 43 the face 238d of the block 275 is mated with the glenoid fossa 210 while the arm 276 that engages a junction of the coracoid and the glenoid fossa 210.  Therefore, the modification of adding a guide bore through the arm of Bonin would allow a guide wire to be placed on the coracoid.) (Fig. 43 and Page 12 Para. [0236] and [0243]). 
In regards to claim 12
In regards to claim 18, Bonin in view of Ure disclose a method as recited above wherein a landmark guide has a means to fix a first landmark to the primary patient tissue area and a means to fix a guidewire pin to a secondary patient tissue area.  Bonin further discloses altering the patient tissue at the primary patient tissue area (212) at a location that is a predetermined distance from the guidewire pin based on the preoperative imaging of the patient tissue; and inserting an implant onto the primary patient tissue area (210) (As can be seen in Fig. 43 the face 238d of the block 275 is mated with the glenoid fossa 210 while the arm 276 that engages a junction of the coracoid and the glenoid fossa 210.  Therefore, the modification of adding a guide bore through the arm of Bonin would allow a guide wire to be placed on the coracoid. Therefore, a person of skill would understand that the wire 106 which is inserted in guide 230 would be a predetermined distance from the arm 276 and that the reaming of the fossa 210 after removal of the guide 275 therefrom by utilizing the wire 106 would also be a predetermined distance from any wire that would have been placed into the coracoid after modification of the arm of the block 275.) (Fig. 30 and 43-44; and Page 4 Para. [0044] and [0053] and Page 12 Para. [0236]-[0237] and [0243]).  
In regards to claim 22
In regards to claim 26, Bonin discloses wherein the secondary patient tissue area (212)  comprises a rim that neighbors the primary patient tissue area (210); and the lower base surface is contoured to mate solely with the primary patient tissue area (210) (Bonin recites wherein the patient specific anatomy for supporting the glenoid block 275 in place during the guide wire insertion procedure for both standard and reverse implants may be selected from the group consisting of, but not limited to: an anterior face of the glenoid, a posterior face of the glenoid, a medial face of the glenoid, a portion of the scapular neck, a medial hard stop on the glenoid face, a posterior face of the glenoid, a junction of a coracoid and the glenoid face, and combinations thereof.  In addition as can be seen in Fig. 43, the block 275 has a surface 238d that is a negative of the glenoid fossa while the arm 276 rest in the depression at a base of the coracoid.) (Fig. 43-44, and Fig. 1 above; Page 4 Para. [0051] and Page 12 Para. [0236] and [0243]).  
In regards to claim 27, Bonin discloses wherein the landmark guide (275)  defines a first guiding bore (bore through 230) having a first aperture and a second aperture opposite the first aperture, the first guiding bore (bore through 230) configured to receive a tool via the first aperture and to guide the tool to the primary patient tissue area (210) via the second aperture; and the lower base surface of the landmark guide (275) is configured to be mated with the primary patient tissue area (210) in a preselected relative orientation such that at least the portion of the perimeter of the second aperture is paced from the primary patient tissue area (210) while the landmark guide (2375) is mated to the primary patient tissue area (2100 in the selected relative orientation (Bonin discloses wherein the block 275 is used for the insertion of a guidewire 106 into the glenoid fossa 210 by means of guide 230 after which the fossa can be reamed and an implant placed therein. The guide 230 would have a firs aperture at its proximal end while its second aperture at the end of the 230 that is attached to the block body thereby meeting the 
In regards to claim 30, Bonin discloses wherein the lower base surface of the landmark guide (275) includes: a firs portion (238d) contoured to mate with the primary patient tissue area (210); and a second portion (lowest surface of 276) contoured to mate with the secondary patient tissue area (212); and the lower base surface includes  continuous contoured surface from the first portion (238d) to the second portion (lowest surface of 276) (Bonin discloses wherein the template covering at least part of the glenoid fossa and a patient specific anatomy disposed on the scapula, the template having a negative geometry that matches a positive geometry of the at least part of the glenoid fossa the and patient specific geometry of the scapula covered by the template.) (Fig. 30-31 and 43-44; and Page 8 Para. [0159]-[0160]; Page 12 Para. [0236] and [0243]).


Claims 4-5 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonin in view of Ure as applied to claims 1 and 18, and further in view of Hansen (US Patent 20060079963A1).
Bonin in view of Ure discloses a method for associating a first landmark with a primary patient tissue area and a guidewire pin with a secondary patient tissue area by means of a patient specific landmark guide.  In regards to claims 4, Bonin discloses wherein mating the base of the landmark guide (275) with the primary patient tissue area (210) includes using a base having a lower base surface contoured to mate the primary patient tissue area (210) in the preselected 
Hansen in regards to claim 4 discloses a landmark guide (300) comprising a stem (321) having longitudinally separated first and second stem ends, the first stem end being attached directly to the base (310 having 311) the stem extending upward from the base (310), the at least one spacing arm (320) attached directly to the second stem end, the at least one spacing arm (320) being longitudinally spaced from the base (310) (Hansen recites that the coracoid template 320 preferably comprises an arm 321 extending from the glenoid template 310 to the coracoid drill hole guide 322 in template 320. The arm 321, as seen in Fig. 12, lies along the center of the template 310 and extends outward to connect to template 320 and does not extend to the lateral sides of the template 310. In addition in fig. 13 and 17, the arm 321 can be seen to have a height 
In regards to claim 5, Bonin discloses wherein the landmark guide (275) has a base guide aperture (aperture in 230 that passes through body of 275); and fixing a first landmark (guidewire) to the primary patient tissue area (210) includes guiding placement of a landmark (guidewire) inserted at least partially through a base guide aperture (aperture in 230 that passes through body of 275) in the base in at least one of the predetermined marking location and/or the predetermined marking trajectory, the marking location being in the primary patient tissue area (210) (Bonin discloses wherein the block 275 is used for the insertion of a guidewire 106 into the glenoid fossa 210 after which the fossa can be reamed and an implant placed therein.) (Fig. 30 and 43-44; and Page 4 Para. [0044] and [0053] and Page 12 Para. [0236]-[0237] and [0243]).  
In regards to claim 20, Bonin in view of Ure discloses a method for associating a first landmark with a primary patient tissue area and a guidewire pin with a secondary patient tissue area by means of a patient specific landmark guide.  Bonin further discloses wherein: fixing a first landmark (guidewire) to the primary patient tissue area (210) further comprises inserting a .

NEW GROUNDS OF REJECTION
In regards to this appeal, Examiner notes that no new grounds of rejection have been made.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  In regards to this appeal, Examiner notes that no grounds of rejection have been withdrawn.











/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775